internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-116238-00 date november re legend spouse decedent c d company trust date date date date date state dollar_figurey state statute dear this is in response to your authorized representative’s date letter requesting a ruling concerning proposed disclaimers with respect to interests in decedent’s retirement_plan and a_trust established by decedent according to the facts submitted decedent a resident of state was born on date decedent had been employed by company and was a participant in plan x plan x contains a cash_or_deferred_arrangement described in sec_401 and an employee_stock_ownership_plan decedent as a participant in plan x made contributions to his plan x account company also made contributions to the account on date decedent executed a plan x beneficiary designation naming spouse as the primary beneficiary of decedent’s plan x interest the trustee of the qtip_trust established under article v of decedent’s trust executed on date is designated as contingent beneficiary under the terms of plan x upon a participant’s retirement from company the participant is required to be paid his or her benefit under the plan not later than april following the calendar_year in which the participant attains the age of ½ the participant can elect to receive the plan benefits in any one of the following ways in a lump sum over the life of the participant over the joint lives of the participant and the participant’s spouse over a period not extending beyond the participant’s life expectancy over a period not extending beyond the life expectancy of the participant and the participant’s spouse decedent retired from company in march of on date decedent died at the time of decedent’s death the value of decedent’s interest in plan x was dollar_figurey at that time decedent had not attained his required_beginning_date within the meaning of sec_401 decedent was survived by spouse and two children c and d spouse was born on date and has not attained her required_beginning_date on date decedent executed trust a revocable_living_trust for the benefit of himself spouse c and d spouse and decedent were co-trustees of trust during decedent’s lifetime upon the death of decedent spouse became the sole trustee of trust under article iii section a of trust trust became irrevocable upon decedent’s death it is represented that plan x is a qualified_plan within the meaning of sec_401 of the internal_revenue_code it is also represented that trust is a valid trust under state law and that a copy of trust has been provided to the plan x administrator under the terms of trust upon decedent’s death after the payment by trust of the administration_expenses and other costs and expenses of decedent’s estate_trust is to be administered as provided under article v qtip_trust article v section b provides that the trustee is to pay the net_income of the qtip_trust to spouse in monthly installments so long as she shall live the term income shall include all income that may be required to qualify all or part of the trust property for the marital_deduction allowable and unproductive property shall not be held as an asset of the trust without the express consent of spouse any income payable through the date of spouse’s death is to pass to spouse’s estate the trustee is authorized to demand and cause the withdrawal no less frequently than annually of all income from any qualified_pension or retirement_plan or account which designates qtip_trust as a beneficiary and to elect to qualify all or part of such plans or accounts for the marital_deduction under sec_2056 or sec_2056a of the internal_revenue_code furthermore the trustee is to distribute the income portion of any installment_payment or other periodic_payment received from any such plan or account to or for the benefit of spouse regardless of whether such payment is allocated to corpus or income under applicable state law or the terms of the trust the income portion of any installment or periodic_payment from a qualified_plan shall be immediately payable to spouse the trustee shall cause the distribution of any such payment from such plan not later than the last day of the calendar_year in which the trustee receives the payment in no event shall any taxes or trust expenses for example trustee’s fees incurred by the trust on account of these payments be allocated to these payments following the death of spouse any remaining payments from any plan or account shall be treated as principal of the qtip_trust but any amount constituting income is to be paid to spouse’s estate article v section c provides that the trustee may distribute principal of the qtip_trust to spouse as is deemed necessary in the reasonable discretion of the trustee to satisfy spouse’s needs for health maintenance and support in exercising this discretion the trustee is to take into consideration spouse’s resources or other income upon spouse’s death pursuant to article v section d the trustee is to distribute the entire remaining qtip_trust corpus pursuant to the exercise of spouse’s testamentary special power to appoint trust corpus among decedent’s issue in default of such exercise the qtip_trust property is to be held in further trust for the benefit of decedent’s issue one equal share for each child surviving_spouse and one equal share for the issue of any deceased child of decedent within months of decedent’s death spouse proposes to disclaim any and all rights and interests as primary beneficiary of decedent’s plan x interest as a result of spouse’s disclaimer of her interest as the plan x primary beneficiary decedent’s plan x interest will pass to the qtip_trust as the designated contingent beneficiary under the plan x beneficiary designation executed by decedent spouse will also disclaim her testamentary_power_of_appointment under article v section d of the trust with respect to decedent’s plan x interest it is represented that all distributions attributable to decedent’s plan x account received by the trustee of the qtip_trust will be segregated from the other trust assets and held in a separate_account it is also represented that spouse will not serve as trustee of the qtip_trust finally although the qtip_trust is intended to qualify as qualified_terminable_interest_property under sec_2056 it is represented that the election under sec_2056 will not be made with respect to the qtip_trust the following rulings are requested decedent’s plan x interest is includible in decedent’s gross_estate under sec_2039 the proposed disclaimers by spouse of her interest in plan x and her power to appoint the qtip_trust assets will qualify as qualified disclaimers under sec_2518 if decedent’s executor allocates a sufficient portion of decedent’s generation- skipping transfer_tax exemption under sec_2631 to the qtip_trust the qtip_trust will have an inclusion_ratio of zero under sec_2642 distributions from decedent’s interest in plan x are not required under sec_401 to commence until december 31st of the calendar_year in which spouse will have attained the age of additionally the required distributions will be determined based upon spouse’s life expectancy ruling sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2039 provides that the value of the gross_estate shall include the value of an annuity_payment or other payment receivable by any beneficiary by reason of surviving the decedent under any form of contract or agreement entered into after date other than as insurance under policies of the life of the decedent if under such contract or agreement an annuity_or_other_payment was payable to the decedent or the decedent possessed the right to receive such annuity or payment either alone or in conjunction with another for his or her life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death sec_2039 provides that sec_2039 shall apply to only such part of the value of the annuity_or_other_payment receivable under such contract or agreement as is proportionate to that part of the purchase_price thereof contributed by the decedent for purposes of this section any contribution by the decedent’s employer or former employer to the purchase_price of such contract or agreement whether or not to an employee’s trust or fund forming part of a pension annuity retirement bonus or profit- sharing plan shall be considered to be contributed by the decedent if made by reason of his employment we conclude that decedent’s plan x account is includible in decedent’s gross_estate under sec_2039 ruling sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the estate gift and generation- skipping transfer_tax provisions shall apply with respect to such interest as if the interest had never been transferred to such person unqualified refusal by a person to accept an interest in property but only if sec_2518 provides that a qualified_disclaimer means an irrevocable and the disclaimer is in writing the disclaimer is received by the transferor of the interest or his legal_representative no later than months after the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which the person making the disclaimer attains age the person making the disclaimer has not received the interest or any of it benefits and as a result of the disclaimer the interest passes without any direction on the part of the person making the disclaimer to the decedent's spouse or to a person other than the person making the disclaimer sec_25_2518-1 of the gift_tax regulations provides that if a person makes a qualified_disclaimer as described in sec_2518 and sec_25_2518-2 for purposes of the federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly a person making a qualified_disclaimer is not treated as making a gift sec_25_2518-2 provides that in the case of a disclaimer made by a decedent’s surviving_spouse with respect to property transferred by the decedent the disclaimer will satisfy the requirements of sec_2518 if the interest passes as a result of the disclaimer without any direction on the part of the surviving_spouse either to the surviving_spouse or to another person if the surviving_spouse however retains the right to direct the beneficial_enjoyment of the disclaimed property in a transfer that is not subject_to federal estate and gift_tax whether as trustee or otherwise such spouse will be treated as directing the beneficial_enjoyment of the disclaimed property unless such power is limited by an ascertainable_standard sec_25_2518-2 example describes a situation where b’s will established both a marital trust and a nonmarital trust b’s surviving_spouse a is an income_beneficiary of the marital trust and has a testamentary general_power_of_appointment over trust assets a also has an income_interest in the nonmarital trust and possesses a testamentary nongeneral power to appoint among designated beneficiaries the will provides that any portion of the marital trust disclaimed is to pass to the nonmarital trust a disclaimed percent of the marital trust the example concludes that the requirements of sec_2518 are not satisfied unless a also disclaims the nongeneral power to appoint the portion of the trust corpus that is attributable to the property that passed to the nonmarital trust as a result of a’s disclaimer sec_25_2518-3 provides that the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property under sec_25_2518-3 a power_of_appointment with respect to property is treated as a separate interest in such property and such power_of_appointment with respect to all or an undivided portion of such property may be disclaimed independently from any other interests separately created by the transferor in the property under state statute a beneficiary may disclaim any interest in property that unless disclaimed would pass to the beneficiary under any nontestamentary instrument of conveyance or transfer a beneficiary is defined as a person who would succeed to an interest in property in any manner described above under state statute an interest in property that may be disclaimed includes the whole of any property real or personal legal or equitable or any fractional part share or portion or property or specific assets thereof any estate in such property or any power to appoint consume apply or expend property or any other right power privilege or immunity relating thereto the statute further provides that unless the grantor has otherwise provided by a nontestamentary instrument with reference to the possibility of a disclaimer by the beneficiary the interest disclaimed shall descend be distributed or otherwise be disposed of in the same manner as if the disclaimant had died immediately preceding the death or other event which causes her or him to become finally ascertained as a beneficiary and her or his interest to become indefeasibly fixed both in quality and quantity and in any case the disclaimer shall relate for all purposes to such date whether filed before or after such death or other event an interest in property disclaimed shall never vest in the disclaimant finally under the statute a disclaimer shall be filed at any time after the creation of the interest but in any event within_12_months after the effective date of the nontestamentary instrument creating the interest or if the disclaimant is not then finally ascertained as a beneficiary or her or his interest has not then become indefeasibly fixed both in quality and quantity such disclaimer shall be filed not later than months after the event which would cause her or him so to become finally ascertained and her or his interest to become indefeasibly fixed both in quality and quantity in this case spouse proposes to disclaim her interest as primary beneficiary of decedent’s plan x interest as a result of the disclaimer under applicable state law spouse will be treated as predeceasing the decedent with respect to the plan x interest and under the terms of the plan x beneficiary designation the qtip_trust will become the primary beneficiary of the plan x account spouse will also disclaim her testamentary_power_of_appointment under article v of the trust agreement with respect to the plan x interest in this regard any distributions received by the qtip_trust from plan x will be segregated from the other trust assets and held in a separate_account we conclude that the proposed disclaimers will satisfy the requirements of sec_25 e and sec_25_2518-3 accordingly assuming the disclaimers are made within the time prescribed under sec_2518 and the other requirements of sec_2518 are satisfied we conclude that the disclaimers will be qualified disclaimers under sec_2518 ruling sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor defined in sec_2652 to a skip_person defined in sec_2613 under sec_2602 the amount of the tax imposed under sec_2601 with respect to every generation-skipping_transfer is equal to the taxable_amount multiplied by the applicable_rate the applicable_rate is defined in sec_2641 as the maximum_federal_estate_tax_rate multiplied by the inclusion_ratio with respect to the transfer under sec_2642 in general the inclusion_ratio with respect to any property subject_to a generation-skipping_transfer is the excess of one over the applicable_fraction with respect to a_trust from which the transfer is made under sec_2642 the applicable_fraction with respect to a_trust is a fraction the numerator of which is the amount of gst tax exemption under sec_2631 allocated to the trust and the denominator of which is the value of the trust property with certain specified adjustments under sec_2631 in determining the inclusion_ratio with respect to a gst each individual is allowed an exemption of dollar_figure adjusted for inflation as provided in sec_2631 which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions we conclude that if decedent’s estate allocates a sufficient portion of decedent’s remaining generation-skipping_transfer_tax_exemption under sec_2631 to the qtip_trust so that the applicable_fraction of the qtip_trust as determined under sec_2642 is equal to one the qtip_trust will have an inclusion_ratio of zero for purposes of sec_2642 ruling sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 provides that the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age ½ sec_401 provides that a_trust shall not constitute a qualified_trust unless the plan provides that if an employee dies before the distribution of the employee’s interest has begun in accordance with sec_401 the entire_interest of the employee will be distributed within years after the death of such employee sec_1_401_a_9_-1 of the proposed_regulations q a c-2 provides that in order to satisfy the five-year rule in sec_401 an employee’s entire_interest must be distributed as of december of the calendar_year which contains the fifth anniversary of the date of the employee’s death sec_401 provides an exception to the five-year rule under the exception any portion of an employee’s interest payable to a designated_beneficiary which is to be distributed in accordance with the regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary may be so distributed beginning not later than year after the date of the employee’s death or such later date as the secretary_of_the_treasury may by regulations prescribe sec_401 of the code provides in pertinent part that if the designated_beneficiary referred to in clause iii i is the surviving_spouse of the employee- i the date on which distributions are required to begin under clause iii iii shall not be earlier that the date on which the employee would have attained age ½ sec_1_401_a_9_-1 of the proposed_regulations q a d-4 provides in relevant part that for purposes of calculating the distribution period described in sec_401 or iv the designated_beneficiary will be determined as of the employee's date of death if as of the date of the employee's death there is no designated_beneficiary under the plan with respect to that employee distribution must be made in accordance with the five-year rule in sec_401 sec_1_401_a_9_-1 of the proposed_regulations q a c-3 a provides that in order to satisfy the exception to the five-year rule for nonspouse beneficiaries distributions must commence on or before december of the calendar_year immediately following the calendar_year in which the employee died this rule also applies to the distribution of the entire remaining benefit if as of the employee's date of death an individual is designated as a beneficiary in addition to the employee's surviving_spouse sec_1_401_a_9_-1 of the proposed_regulations q a c-3 b provides that in order to satisfy the rule in sec_401 and iv if the designated_beneficiary is the employee’s surviving_spouse distributions must commence on or before the later of december of the calendar_year immediately following the calendar_year in which the employee died and december of the calendar_year in which the employee would have attained age ½ sec_1_401_a_9_-1 of the proposed_regulations q a d-2a provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a d-5 of sec_1_401_a_9_-1 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable from the trust instrument the documentation described in d-7 of this section has been provided to the plan_administrator sec_1_401_a_9_-1 of the proposed_regulations q a d-6 provides that in the case in which a_trust is named as the beneficiary of an employee all beneficiaries of the trust with respect to the trust’s interest in the employee’s benefit are treated as designated beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 and iv if the requirements in paragraph a of d-5 above are satisfied as of the date of the employee's death or in the case of the documentation described in d-7 of this section by the end of the ninth month beginning after the employee's death sec_1_401_a_9_-1 of the proposed_regulations q a d-7 provides in general that the plan_administrator be provided with either a list of all trust beneficiaries as of the date of death or with a copy of the trust document for the trust which is named as beneficiary of the plan as of the employee's date of death in general with respect to required distributions which commence after death the necessary documentation must be furnished no later than the end of the ninth month beginning after the death of the employee ira holder sec_1_401_a_9_-1 of the proposed_regulations q a e-5 a provides in pertinent part that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period the date for determining the designated_beneficiary under d-3 or d-4 whichever is applicable is the applicable_date in this case the facts and representations indicate that the requirements of sec_1_401_a_9_-1 of the proposed_regulations qs and as d-5 and d-7 have been met the issue to be determined is whether the rule_of sec_401 applies to distributions from plan x in this case spouse is the income_beneficiary of the qtip_trust and is also entitled to receive principal payments from the trust in addition under article v section b the income portion of any installment or periodic_payment from any qualified_retirement_plan must be paid to spouse with respect to article v section b your authorized representative has asserted that under applicable state law any distributions from plan x made in order to comply with the requirements of sec_401 must be paid to spouse thus these required distributions cannot be held in trust or accumulated for the benefit of any other qtip_trust beneficiary accordingly based on the above facts representations and analysis we conclude that distributions from decedent’s interest in plan x are not required under sec_401 to commence until december 31st of the calendar_year in which decedent would have attained age ½ additionally these required distributions will be determined based on spouse’s life expectancy this ruling_request assumes that plan x has met and will continue to meet the requirements of sec_401 at all time relevant thereto except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours by george masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
